Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 1, the fact that 15/027,801 is now U.S. Patent No. 10,384,763 should be included.
In paragraph 15, line 1, “110” should be changed to -- 100 --.
In paragraph 18, line 7, “conventionally” should be changed to -- conventional --.

The abstract of the disclosure is objected to because in line 3, -- and -- should be inserted after “bearing,”.  Correction is required.  See MPEP § 608.01(b).

Duplicate Claim 
Applicant is advised that should claim 11 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, the last two lines recite “determining a pitch angle of the blade based on the sensed movement of the transfer tube”. 
Claim 9 recites “determining with the blade angle unit an axial movement of the magnetic element with respect to the series of coils.”
Claim 12 recites “rotating the transfer tube as a result from the axial movement of the transfer tube.”
Claim 13, the last two lines recite “determining the pitch angle of the blade based on the sensed movement, and outputting a pitch angle value”.

With regard to claims 1, 9, 13, and 18, the specification does not provide any specific examples or structure to allow determining a pitch angle of the blade based on the sensed movement of the transfer tube, to allow determining with the blade angle unit an axial movement of the magnetic element with respect to the series of coils, to allow determining the pitch angle of the blade based on the sensed movement, and outputting a pitch angle value, and to allow determining with the blade angle unit the axial movement of the magnetic element carried by the transfer tube with respect to the series of coils. 
With regard to claim 12, the specification does not provide any specific examples or structure to allow rotation of the transfer tube as a result from the axial movement of the transfer tube.
 Therefore, the subject matter of claims 1, 9, 12, 13, and 18 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 12 recites “rotating the transfer tube as a result from the axial movement of the transfer tube.”
Claim 12 is nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the amount of direction provided by inventor, the existence of working examples, and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Turning now to the Wands factors, no amount of direction is provided by the inventor in order to arrive at rotation of the transfer tube as a result from the axial movement of the transfer tube. The specification does not provide any specific examples or structure to allow the axial movement of the transfer tube to result in its rotation. It appears that a mechanism to allow the axial movement of the transfer tube to result in its rotation would be required, however no details of such a mechanism are disclosed. The amount of experimentation to arrive at a structure or a mechanism to arrive at axial movement of the transfer tube resulting in its rotation would be undue.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1-20 are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 1, “a fluid” (second occurrence) is a double recitation of the previously claimed fluid, causing ambiguity.
In claim 16, line 1, “a fluid” (second occurrence) is a double recitation of the previously claimed fluid, causing ambiguity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-18 (as far as they comply with the written description requirement, as far as claim 12 is enabling, and as far as claims 6-7 and 16-17 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagge 5,186,608.

The method further comprises comparing the pitch angle to a required pitch angle. Note column 6, lines 63-68 and column 7, lines 1-7, with the electronic controller performing the comparison (claim 2).
The method further comprises actuating a control valve 130 to supply a fluid into the transfer bearing to adjust the pitch angle of the blade (claim 3).
The method further comprises flowing the fluid to a first portion of the piston end cap to move the piston toward a coarse pitch direction (column 4, lines 53-61) (claim 4).
The method further comprises flowing the fluid to a second portion of the piston end cap to move the piston toward a fine pitch direction (column 4, lines 53-61) (claim 5).
Supplying a fluid further comprises supplying a fluid through at least one hydraulic line 53 disposed within the transfer bearing (claim 6).
The transfer bearing includes a mandrel M and the at least one hydraulic line is disposed within the mandrel (claim 7).

The method further comprises determining with the blade angle unit an axial movement of the magnetic element with respect to the series of coils (claim 9).
The method further comprises rotating the transfer tube as a result from the axial movement of the transfer tube (column 5, lines 1-3) (claim 12).
Also disclosed is a method of adjusting a pitch angle of the blade with the pitch control unit having the transfer bearing and the blade angle unit, the method comprising: axially moving the transfer tube relative to and circumscribing the transfer bearing, sensing the axial movement of the transfer tube with the blade angle unit, where the blade angle unit comprises the series of coils radially spaced from and circumscribing the transfer tube, determining the pitch angle of the blade based on the sensed movement, and outputting a pitch angle value. Note column 5, lines 1-37, and that the blade pitch is sensed, and fed back to and determined by the electronic controller 120 via the blade angle unit 60 (claim 13).
The method further comprises comparing the pitch angle value to the required pitch angle (claim 14).
The method further comprises comprising actuating the control valve for supplying the fluid into the transfer bearing to adjust the pitch angle of the blade (claim 15).
Supplying the fluid further comprises supplying the fluid through the at least one hydraulic line disposed within the transfer bearing (claim 16).
The transfer bearing includes the mandrel and the at least one hydraulic line is disposed within the mandrel (claim 17).

	Note the annotated figure below.




    PNG
    media_image1.png
    740
    850
    media_image1.png
    Greyscale



Prior Art

Carrington, although not prior art, is cited as the patent that parent application 15/027,801 matured into. 

Allowable Subject Matter
Claims 10-11 and 19-20 are not rejected based on prior art. Any indication of allowable subject matter is reserved until the rejections under 35 USC 112(a) are overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Christopher Verdier/Primary Examiner, Art Unit 3745